Citation Nr: 1427869	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for Peyronie's disease.  

3.  Entitlement to service connection for a right hand injury.  

4.  Entitlement to service connection for a heart disability.  

5.  Entitlement to service connection for degenerative arthritis of the shoulders.  

6.  Entitlement to service connection for degenerative arthritis of the hands.  

7.  Entitlement to service connection for degenerative disc disease.  

8.  Entitlement to service connection for eczema of the hands.  

9.  Entitlement to service connection for disability claimed as chronic obstructive pulmonary disorder, atherosclerosis, centrilobular emphysema, and chronic bronchitis.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1961 to August 1963.  He had additional service in the Naval Reserve before and after his active duty service.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of service connection for tinnitus has been raised by the Veteran in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ, or RO).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ/RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for hearing loss, a right hand injury, degenerative arthritis of the hands, degenerative disc disease, and for disability claimed as chronic obstructive pulmonary disorder, atherosclerosis, centrilobular emphysema, and chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  There is no competent medical evidence of current Peyronie's disease, heart disability, degenerative arthritis of the shoulders, or eczema of the hands.   

2.  Peyronie's disease, heart disability, degenerative arthritis of the shoulders, and eczema of the hands were not present during active duty; degenerative arthritis of the shoulders was not manifest to a compensable degree within one year following separation from active duty; and there is no competent evidence to show that Peyronie's disease, heart disability, degenerative arthritis of the shoulders, and eczema of the hands are related to an injury, disease, or event of service origin.  


CONCLUSIONS OF LAW

1.  Service connection for Peyronie's disease is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Service connection for degenerative arthritis of the shoulders is not warranted.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Service connection for eczema of the hands is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in October 2010 (hearing loss), February 2011 (all issues except eczema), and May 2011 (all issues).  The Veteran was notified of the type of evidence to substantiate the claims for service connection for the claims at issue, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing in regard to his claims, but he declined a hearing.  The RO has obtained the Veteran's service treatment records and private records identified by him, including records from Theresa A. Thomas Medical Center and the Lunenburg/Deerfield Correctional Centers.  He has not identified any additionally available evidence, including VA treatment records, for consideration in his appeal.

VA has not provided the Veteran an examination in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  However, further development is not required because there is no record of Peyronie's disease, a heart disability, a shoulder disability, or eczema, or complaints relative thereto, during service or for many years after service.  Nor does the Veteran specifically claim that he had these disabilities during service or in the years immediately after service.  For example, in his applications for benefits received in August 2008 and January 2009, he asserted that his disabilities began in 1969.  In latter statements, he reported that treatment for Peyronie's began in March 1984, treatment for a heart problem began in April 1998, and treatment for a shoulder disability began in April 1991.  The evidence does not indicate that the claimed disabilities or symptoms may be associated with an event, injury, or disease in service.  Therefore, as sufficient competent medical evidence is on file to decide the claims, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Facts and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran claims entitlement to service connection for Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, and eczema of the hands.  He asserted in his application for disability benefits received in August 2008 and January 2009 that his disabilities began in 1969 and continue to the present.  On a VA claim form received in January 2011, he noted that treatment for Peyronie's disease began in March 1984, a heart disability began in April 1998, and arthritis of the shoulder began in April 1991.  In an October 2013 statement, he asserted that service treatment records supported his claim for arthritis to the shoulders, and that exposure to chemicals, cleaning solutions, paint fumes, and other toxic substances without protection would "absolutely lead to a heart condition and skin disease."  

The Veteran served on active duty from August 1961 to August 1963.  He had additional service in the Naval Reserve before and after his active duty service (his enlistment was in July 1960 and his separation was in May 1965).  Service treatment records contain no complaints, treatment, or diagnosis of Peyronie's disease, a heart disability, a shoulder disability, or eczema/skin disease.  At the time of his discharge from active duty, the report of separation physical examination in August 1963 showed that the Veteran's heart, upper extremities, and skin were normal, and that the only abnormality noted in regard to the genitourinary system involved a testicle (i.e., no abnormalities noted regarding the penis).  

After service, medical records on file consist of private medical records from Theresa A. Thomas Medical Center, dated from 1985, and the Lunenburg/Deerfield Correctional Centers, dated from 1996.  These do not reflect any complaints, treatment, or diagnosis of Peyronie's disease.  As related to the heart, the Veteran was seen on many occasions for chest pain, as early as April 1986, but findings were normal.  For example, a cardiogram showed no acute changes and a chest X-rays was unremarkable in April 1986, an EKG in January 1998 was normal, in February 1998 a healthcare provider doubted that the Veteran's complaints were cardiac in origin, and at an August 2002 cardiac clinic visit an EKG showed bradycardia but was otherwise normal.  Some records suggested that his symptoms of chest pain were possibly gastrointestinal in origin (a diagnosis of probable reflux esophagitis was made in May 1989 and February 1998).  He took nitroglycerin for chest pain and medication (Lipitor) to manage his cholesterol levels.  In short, none of the records disclose that the Veteran was diagnosed with a heart disability.  Likewise for the shoulders, the records do not demonstrate a definitive diagnosis for a shoulder condition.  In July 1989, he complained of right shoulder pain for one month, and in April 1991 he was seen again for pain of the right shoulder of some month's duration.  In February 1997, there was a complaint of chest pain that radiated to the right shoulder.  However, at no time was there a diagnosis made in reference to the shoulders.  In regard to a skin disease on the hands, the Veteran was treated for a right hand burn in July 1988; it resolved over time.  He was seen with a right hand rash in November 1996.  In January 1997, he was seen with severe dermatitis.  From 1998, he had continuing complaints of dermatitis of the right hand.  A March 1999 biopsy of the right ring finger showed benign, nonspecific changes.  In April 2001, he was diagnosed with hand (and leg) eczema/dermatitis.  

As the record now stands, there is no satisfactory proof that the Veteran has current diagnoses of Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands.  He was last seen for complaints referable to the chest, shoulders, and hands many years before he filed an initial claim for VA disability compensation benefits in 2008.  While he reported in a copy of a claim form received in January 2011 that he has received treatment for Peyronie's disease from March 1984 to the present, for heart problems from April 1998 to the present, and for arthritis (throughout) from April 1991 to the present, such claims are not borne out in the record before the Board.  The record does not show any clinical finding of the development of fibrous scar tissue inside the penis (Peyronie's disease), any persisting chest pain or bradycardia related to a heart disability after 2002, any further symptoms related to the shoulder after 1997, or any further problems with eczema or skin disease affecting the hands after 2001.  In the absence of proof of present disability, there is no valid claim of service connection for Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, and eczema of the hands.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for the Veteran's statements asserting he has Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands that are related to his military service, although he is competent to describe symptoms such as pain and skin dryness, the disabilities as claimed in this case are not conditions under case law that have been found to be capable of lay observation, and the determination as to the presence of such conditions are, therefore, medical in nature (i.e.,  not capable of lay observation).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Where, as here, there is a question of a medical diagnosis (not capable of lay observation), competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to diagnose Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands.  For this reason, the Board rejects the Veteran's statements as competent evidence sufficient to establish a current diagnosis of Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As there is no favorable medical evidence of current Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Notwithstanding the foregoing discussion regarding no finding of competent medical evidence of current Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands, even if it was accepted that the Veteran had such claimed conditions, particularly in light of the fact that he has been incarcerated for many years and may not have full access to medical care to provide him with specialty evaluations during the period of the appeal, the preponderance of the evidence is still against the Veteran's claims of service connection for Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands, for the reasons set forth below.

On the basis of the service treatment records alone, each of the claimed disabilities was not affirmatively shown to have been present in service.  That is, there was no complaint, treatment, or diagnosis of a disability involving the penis, heart, shoulder, or skin during service or at the time of the Veteran's separation physical examination, before discharge from service.  Thus, service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Moreover, there is no continuity of symptomatology after service to support the Veteran's claims under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe symptoms of pain or visible skin changes, even though the symptoms were not recorded during service.  However, the service treatment records lack the documentation of the combination of manifestations sufficient to identify the claimed disabilities and establish chronicity in service and continuing since.  Notably, the Veteran does not claim to have experienced Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands or symptoms thereof during service or for many years thereafter.  As noted previously, in his initial applications for VA disability compensation benefits he reported that his disabilities had onset in 1969.  Further, the onset of symptoms related to the chest, shoulder, and skin of the hands was documented many years after 1969; and there has not been any symptoms documented in relation to the penis.  Accordingly, the preponderance of the evidence is against the claim of service connection for experienced Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for the claims based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The Board next turns to the question of whether service connection for current Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands (i.e., assuming their current presence) may be granted on the basis that the claimed disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). 

Having considered the evidence of record, the Board finds that the record does not show that the Veteran's claimed disabilities are related to his period of active service.  There is no evidence to show that the onset of a penile disability, a heart disability, a shoulder disability, or a skin disease of the hands, or symptoms thereof, was during the Veteran's active duty, or for many years thereafter.  The initial documentation of complaints was in the 1980s for some of the claimed conditions (there have not been complaints referable to the penis).  Moreover, there is no medical opinion of record to suggest that the claimed disabilities had onset during service.  Hence, service connection for Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands on the theory of direct service connection is not established under 38 C.F.R. § 3.303(d).

To the extent the Veteran asserts that there is an association between his claimed disabilities and service, such as his contention that exposure to toxic chemicals in service led to the development of heart and skin problems, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of pain and visible skin changes, for example, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), the determination as to causation is a medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on this question.  He does not cite to supporting medical opinions or medical literature.  Therefore, his statements concerning the etiology of his claimed disabilities are not competent evidence, and must be excluded.  That is, they cannot to be considered competent evidence favorable to his claims.  As the Board does not find the Veteran competent to express an opinion on the origin or cause of his claimed disabilities, the Board need not reach the question of whether his statements are credible. 

As the preponderance of the evidence is against the claim based on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the above reasons, service connection for Peyronie's disease, a heart disability, degenerative arthritis of the shoulders, or eczema of the hands, considering the applicable theories of service connection, is not established. 


ORDER

The appeal seeking service connection for Peyronie's disease is denied.  

The appeal seeking service connection for a heart disability is denied.  

The appeal seeking service connection for degenerative arthritis of the shoulders is denied.  

The appeal seeking service connection for eczema of the hands is denied.  


REMAND

In regard to the remaining issues on appeal of service connection for hearing loss, a right hand injury, degenerative arthritis of the hands, and degenerative disc disease, the evidence of record is insufficient to decide the claims.   Under VA's duty to assist, proper adjudication of these claims requires additional evidentiary development, including a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination where the record contains an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service).

The Veteran has not been afforded a VA examination and the evidence of record indicates that he has hearing loss, hand disabilities, and a degenerative spine disability that may be associated with his military service.  Regarding hearing loss, he asserted in statements received in December 2010 that hearing problems have persisted since the military.  He noted that as a deck mate and fire control technician, he was exposed to "hazardous noise levels."  He claimed his hearing loss was severe.  Service treatment records show he had his ears washed, and post-service records show he has been seen frequently over the years for complaints referable to hearing difficulty.  Regarding the hand disability claims, he asserted in an October 2013 statement that he incurred hand injuries in service.  Service treatment records show treatment on a couple of occasions for wrist sprain.  While post-service records show treatment only for a right hand burn in July 1988, the Veteran appears to be claiming ongoing symptoms related to his hands.  As for the degenerative spine disability claim, the Veteran asserted in October 2013 that he incurred injuries to his neck.  Service treatment records show treatment for his neck on a couple of occasions, and post-service records show numerous complaints referable to the back and neck dating from the late 1980s.  He appears to be claiming ongoing symptoms related to his spine.  

In determining that a VA examination is necessary, the Board is cognizant that, at last report, the Veteran was incarcerated.  In a recent letter in September 2013, he indicated that his mandatory release date is in January 2017.  It has been held that incarcerated veterans are entitled to the same care and consideration given their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Further, the Court has cautioned that "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the particular circumstances of confinement."  Id.  The RO must make the efforts as set out in VBA Fast Letter 11-22 (June 10, 2011), which requires VA to "provide medical examinations when warranted under the duty to assist, either by arranging for release of an incarcerated veteran to attend an examination or by making arrangements with the relevant state or prison official to conduct an examination at the facility where the veteran is incarcerated."  Further, it requires VA to make "substantial efforts" to assist, documenting "that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated veteran for the examination."
 
Moreover, in regard to the hearing loss claim, the Veteran submitted a medical release for the RO in December 2010 to obtain private records from Dr. K in relation to treatment for ear problems.  Although the RO sent two request letters (in January 2011 and February 2011), seeking copies of the Veteran's records, there was no response from Dr. K and the Veteran was not informed of this development.  Therefore, the RO should apprise the Veteran of its unavailing efforts to obtain Dr. K's records and give him an opportunity to obtain the records on his own.  

The Board also notes that additional statements from the Veteran and two friends, relative to hearing loss, were received in January 2014 but were not considered by the RO prior to the case being transferred to the Board for its review.  This evidence was not accompanied by the Veteran's waiver of initial RO consideration of the evidence, in accordance with 38 C.F.R. § 20.1304.  

In regard to the issue of service connection for a disability claimed as chronic obstructive pulmonary disorder, atherosclerosis, centrilobular emphysema, and chronic bronchitis, the RO in a January 2014 rating decision denied the claim.  Later that month, the Veteran filed a notice of disagreement with the decision.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), of its efforts to obtain medical records from Dr. K related to the treatment of his ears, and the lack of response from Dr. K.  He should be provided the opportunity to obtain the treatment records on his own.  

2.  After the foregoing is completed, arrange for the Veteran to undergo VA ear/nose/throat and audiological examinations to determine the nature and likely etiology of any current hearing loss or ear disability.  In light of the Veteran's possible continued incarceration, the following options for undertaking the examination are to be explored, to include (a) attempting to arrange transportation of the Veteran to a VA facility for examination; (b) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets; or (c) sending a VA examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995). 

Take all reasonable measures to schedule the Veteran for the examination requested, and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d and VBA Fast Letter 11-22.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claim.

The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to consider the following facts noted.  In statements, the Veteran asserts that he currently has severe hearing loss, which has been a persistent condition since service and exacerbated in the 1980s, which resulted in numerous visits for treatment.  He claims he was continually exposed to high levels of noise in service as a deck mate and fire control technician.  Service treatment records show he had his ears washed in March 1962, and that he was 15/15 on spoken and whispered voice tests at enlistment and separation.  After service, private medical records show complaints of hearing problems as early as 1986, with treatment consisting of flushing out his ears.  

Based on examination/interview of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any current hearing loss or other ear disability was incurred in or aggravated during active service. 

A complete rationale for all opinions expressed must be provided.  

3.  Arrange for the Veteran to undergo a VA orthopedic and neurological examination to determine the nature and likely etiology of any current hand and spine disability.  In light of the Veteran's possible continued incarceration, the following options for undertaking the examination are to be explored, to include (a) attempting to arrange transportation of the Veteran to a VA facility for examination; (b) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets; or (c) sending a VA examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995). 

Take all reasonable measures to schedule the Veteran for the examination requested, and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d and VBA Fast Letter 11-22.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claim.

The entire record must be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to consider the following facts noted.  In statements, the Veteran asserts that he sustained injuries to his hands and spine in service.  He has also asserted hand and disc problems since 1969.  Service records show treatment on several occasions for a wrist sprain and complaints regarding the neck.  His spine and upper extremities were evaluated as normal on the August 1963 service separation physical examination.  After service, private medical records show possible disc problems in the back in August 1988, complaints of neck and back pain from 1989, minimal degenerative joint disease with spurring on a 1999 lumbar X-ray, and treatment for a right hand burn in July 1988.  

Based on examination/interview of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any current hand and spine disability was incurred in or aggravated during active service. 

A complete rationale for all opinions expressed must be provided.

4.   After the above development is completed, adjudicate the claims of service connection for hearing loss, a right hand injury, degenerative arthritis of the hands, and degenerative disc disease, to include consideration of all the evidence added to the claims file since the August 2013 statement of the case.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

5.  Furnish the Veteran a statement of the case on the claim of service connection for a disability claimed as chronic obstructive pulmonary disorder, atherosclerosis, centrilobular emphysema, and chronic bronchitis.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


